Citation Nr: 1721155	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 70 percent disabling for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel







INTRODUCTION

The Veteran, of the Vietnam era, served on active duty in the Army from August 1968 to August 1970.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) of the Montgomery, Alabama Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent disability rating, effective February 25, 2010.  

In a March 2011 statement of the case the initial disability rating was increased to 70 percent.  The Board notes that in an April 2016 supplemental statement of the case the disability rating listed appears to be a clerical error as it stated that the "...disorder currently evaluated as 50 percent disabling is continued."  In an August 2016 supplemental statement of the case, the RO denied the appeal, continuing the disability rating as 70 percent.     


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, but less than total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Increased Disability Rating

The Veteran contends that his PTSD symptomatology is more severe than contemplated by the disability rating assigned.  The Veteran's PTSD is currently rated as 70 percent disabling, effective February 25, 2010.

Psychiatric disabilities, such as PTSD, are evaluated under the General Rating Formula for Mental Disorders (pertinent portions listed below).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the DSM-5 has now been officially released and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, because much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Evidence

The Board notes that in the July 2010 examination the examiner diagnosed the Veteran with depressive disorder as secondary to PTSD.  In the March 2011 examination, the examiner stated that aside from PTSD there was no additional psychiatric diagnosis, but later diagnosed him with depressive disorder, not otherwise specified.  In the April 2016 examination the examiner diagnosed him with unspecified depressive disorder.  

The Veteran has been treated for PTSD at the VA Medical Center (VAMC) since February 2010 and has been afforded four VA examinations during the appeal period.  The first VA examination occurred in July 2010.  

The Veteran reported that he had "quite a few" arrests for fighting, identifying a history of violence.  He reported avoiding people in order to stay out of fights.  During this examination, he was unemployed, but not retired.  He reported being unemployed since 1992 because he was unable to handle the violence of the truckers on the road and truck stops.  He stated that he did not look for other work because he feared that he "was going to hurt someone."

He stated he had been married for twelve years, and reported that his marriage ended due to his constant anger.  He reported that he had seven children.  He reported having good relationships with his children, the mother of three of his children, and his sister and his mother, with whom he was living with at the time of the examination.  He stated that sometimes he had to pull away from his children when he felt anxious.  

He reported having no friends, and only spent time with his family members, or members from his PTSD group therapy.  The Veteran reported that the treatment had been helping him.  He reported that he received enjoyment from bowling and making model planes.  

The symptoms exhibited included: depressed mood, tearfulness, infrequent, and brief panic attacks.  The Veteran described his mood at that time by stating, "I can't get this stuff out of my head."  

The examiner stated that the Veteran was suspicious of everyone except his immediate family.  The Veteran stated, "I don't trust nobody."  His thought process was unremarkable and thought content included paranoid ideation.  

The Veteran was neatly groomed, appropriately dressed; his speech was spontaneous, clear, and coherent; his attitude toward the examiner was cooperative and attentive; his affect was appropriate, but constricted; and his mood was anxious and dysphoric.  

The examiner noted the Veteran was easily distracted and he had a short attention span.  He was unable to do serial 7s, but was able to spell a word forward and backward.  She stated that he was intact to person and place, but not to time, as he was one day off on the day of the month.  The examiner listed his memory overall as normal, with his recent memory stated as moderately impaired. 

The Veteran did not have delusions, but noted a history of olfactory hallucinations of burning flesh.  He reported that at times he would hear gunshots and people screaming and moaning.  The examiner listed the Veteran's hallucination as auditory olfactory, but not persistent.  She also noted that he frequently would become tearful when he talked about Vietnam and the impact that combat had on his life. 

The examiner stated that the Veteran did have obsessive/ritualistic behavior, such as repeatedly checking that the doors were locked.  The Veteran had infrequent, brief panic attacks that were triggered by thinking about combat or getting unexpected bad news.  

His sleep impairment interfered with his daily activities because he had combat-related nightmares at least every other night and this caused daytime tiredness.  It was noted that the Veteran did not have homicidal or suicidal thoughts and that his impulse control was fair.  He did not report a history of suicide attempts.  

The examiner stated that the Veteran was able to maintain minimum personal hygiene, but he had problems with some daily living activities such as shopping and recreational activities (to avoid crowds).  He was able to engage in other daily living activities such as household chores, grooming, toileting, bathing, self-feeding, dressing/undressing, engaging in sports/exercise, traveling, and driving.  

The Veteran described his persistent avoidance of stimuli associated with the trauma, as avoiding activities, places or people that arouse recollections of the trauma.  He had markedly diminished interest or participation in significant activities and that he exhibited feelings of detachment or estrangement from others.  The Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The examiner labeled the Veteran's onset of symptoms as chronic.  The frequency, severity, and duration of PTSD symptoms found were stated as such: "symptoms began at Ft Hood, Texas after return from Vietnam.  He says that symptoms are about the same in frequency and intensity as at onset.  Re-experiencing symptoms are frequent and avoidant and hyperarousal symptoms are persistent.  Symptoms are moderately severe in intensity."  

The examiner found the Veteran was mentally and financially competent for VA purposes.  The examiner stated that the prognosis for improvement of the chronic PTSD disorder at that time was fair to good, with continued treatment. 

The examiner stated that there was no total occupational or social impairment due to PTSD signs or symptoms, and they did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.  The examiner did state that there was reduced reliability and productivity due to PTSD symptoms and that the frequency and severity of PTSD symptoms would likely cause moderately severe to severe impairment in occupational functioning.  

The examiner, in explaining her rationale, stated that the Veteran stopped truck driving, which he loved, because of the violence and provocation from other truck drivers on the road and at truck stops.  She continued by pointing to his marriage, stating it ended because of his constant anger.  The examiner stated that the Veteran was socially isolated and did not have friends.  He lost interest in previous activities and his current interests were limited.  He would avoid people to stay out of trouble and trusted no one, except family members.  The VA examiner assigned a GAF score of 51. 

The Veteran was afforded another examination March 2011.  In this examination the majority of the observations and reports previously stated in the July 2010 examination remained unchanged.

Some of the noted differences as stated in the March 2011 examination were that he did not report a history of violence/assault and his reported leisure activity was watching television.  He no longer had obsessive/ritualistic behavior, he was able to do serial 7s, and he was intact to all three-orientation spheres: person, place and time.  His memory also changed slightly from what was stated in the July 2010 examination, as his immediate memory was described as mildly impaired.  

During the March 2011 examination, the Veteran noted that participating in therapy had really been helping him.  He stated that felt safe at home and looked forward to group therapy, as it was his only outlet.  He continued to report symptoms of avoidance because he did not want to be in crowds.    

The examiner noted his impulse control as good, and there were no episodes of violence reported.  The only problem noted with respect to activities of daily living was labeled as moderate, referring to engaging in sports/exercise and other recreational activities.   

The March 2011 examiner, like the July 2010 examiner, also opined that there was no total occupation and social impairment, but differed in opinion by stating the symptoms did result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school, and listed the Veteran's isolation as an example.  The VA examiner assigned a GAF score of 49.  

In a letter dated August 2011, the Veteran's VA psychiatrist stated that the Veteran had been diagnosed with PTSD as well as depression.  He also stated that he had reported an increase in nightmares.  In a letter dated January 2012, the same VA psychiatrist stated that the Veteran reported continued symptoms of PTSD.

In the July 2013 VA examination, the Veteran reported that his PTSD symptoms were "about the same", but felt that his anger had gotten worse.  He reported that he had been dating, but was not in a relationship at that time, and that he continued to reside with mother and sister.  He reported that he continued to maintain contact with his surviving siblings.  He denied significant social relationships.  There was no change reported in work history or educational accomplishments since the last exam.  No history of suicide attempts was reported.  He did not report suicidal or homicidal intent.  

He reported sleep as being his biggest problem, stating that he had been having trouble sleeping three to four times a week.  He reported anger/irritability and stated he would seclude himself to prevent himself from engaging in physical altercations, with the last physical alteration occurring a year prior.  

The Veteran discussed the history of obsessive-compulsive disorder and stated that he had overcome that problem.  He stated that he would worry about veterans and soldiers.  He reported having a panic attack a year prior.   

The symptoms the examiner listed during this examination were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran's appearance was casually/neatly dressed, good grooming/hygiene, and that his speech was within normal limits.  There were no auditory or visual hallucinations indicated.  

The examiner concluded that the Veteran's occupational and social impairment is reduced reliability and productivity.  Like the examiners of the July 2010 examination and the March 2011 examination, the examiner stated that the Veteran is capable of managing his financial affairs.  The VA examiner assigned a GAF score of 54.

A letter dated, April 8, 2016 from the Veteran's program coordinator described the increased symptoms of PTSD that he reported.  The coordinator stated that since the Veteran's February 2010 diagnosis he has been attending group psychotherapy.  The coordinator continued by stating that his psychiatric condition has progressively declined over the past two years, having to meet with her outside of the group setting due to symptom exacerbation.  She stated that he has had more frequent crying spells over the past year and has verbalized more frequent and distressing thoughts of his tour in Vietnam.  

The coordinator stated that the Veteran has also reported an increase in the following:  anger responses with potential of reacting violently to a situation before thinking through the consequences, incidents of road rage and irritability, worsening of memory and ability to concentrate, combat related nightmares, depression, thoughts of Vietnam, isolation from family, and negative feelings about himself and the world.  She stated that he also reported a decrease in an ability to manage daily stress, sleep, and the ability to experience positive emotions.  The coordinator stated that these reported symptoms had impacted his relationship with his friends, family and started to impact his ability to interact positively with his young sons.  

On April 13, 2016, the Veteran was afforded another VA examination.  
The examiner summarized his level of occupational and social impairment as reduced reliability and productivity due to his service-connected PTSD.  

At the time of this examination, the Veteran reported that he was in an eight year relationship and described it as "going good."  At the time of this examination, he reported having eight children.  He reported having contact with his children and that he continued to reside with his mother and sister.  He reported that he had not spent much time with anyone outside the family, stating, "I am quite withdrawn."  

No additional schooling or work history was reported since the last exam.  He reported having ongoing medical treatment at VAMC.  For the response to what hobbies/interest he had, he reported that he generally would stay at home, unless he had appointments, stating that he "stay out of the way of people." 

The Veteran reported depressed mood and stated that he had been having crying spells lately.  He described his appetite as reduced, and stated he lost 15 pounds in the past 45 days.  He indicated he had recently been having stomach problems.  He reiterated his sleeping problems, stating he would wake due to nightmares he would have one to two times a week and that he would then have trouble returning to sleep.  He reported daytime fatigue and irritability.  He stated that he would seclude himself when he felt irritable.  He reported intermittent anxiety, stating he would worry about the economy and terrorists.  He reported memory problems.  

There were no obsessive-compulsive disorder symptoms reported.  There were no reports of suicidal or homicidal ideation.  There were no indications of auditory or visual hallucinations.  There were no suicide attempts reported since the last examination.  He did not report any panic attacks.  He stated PTSD symptoms have worsened over time and that the only time he felt better was when he would go to his treatment appointments.

At the time of this examination, he still presented with the recurrent distressing dreams and memories, the avoidance of external reminders that arouse these memories, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, hypervigilance, exaggerated startle response, sleep disturbances, and verbal or physical aggression toward people or objects.  The examiner stated that these symptoms have caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  

The Veteran endorsed:  depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The Veteran described his mood as "kind of down."  He noted that he had been having significant pain due to stomach issues.  The examiner noted that this pain he reported could affect his mood.  

The examiner observed that the Veteran had good grooming/hygiene, good eye contact, his thoughts were logical and goal directed, he was oriented as to time, place and himself, and his speech, attention, and abstract reasoning were all within normal limits.  The examiner also noted that the Veteran was capable of managing his own financial affairs.  

She noted that he continued to endorse re-experiencing, arousal, and avoidance symptoms, meeting the DSM-V criteria for a diagnosis of PTSD.  

Medical notes from the weekly PTSD cognitive therapy group from February 2010 to November 2016 indicated that the Veteran's symptoms were consistent and not increasing in severity.  There were no indications of suicidal or violent ideation, plan, or recent behaviors during this time.  He did not appear to be in acute psychological distress and appeared to be low risk for harm to self or harm to others.  His appearance was clean, his speech was normal, his thought processes were logical, and he was cognitively alert.  The Veteran verbalized continued progress towards the primary goal of maintenance of current level of functioning, as evidenced by his lack of psychological distress and ongoing ability to cope with various situations encountered in his daily life.  

The Veteran reported a worsening of symptoms as indicated by two medical notes during this time.  Both notes indicated that he was dealing with serious health issues and chronic pain.  A medical note dated June 2016 indicated that he had no major changes in terms of mood, and he reported his ongoing medical issues.  The counselor did note that those medical issues have contributed to his depression.  A November 2016 record indicated that the Veteran continued making progress.  

In his Appellate Brief, the Veteran contends that upon review of the evidence, his service-connected PTSD warrants an evaluation in excess of 70 percent, as the disability is much worse than contemplated. 

Analysis

Upon review of the evidence of record, the Board finds that a disability rating in excess of 70 percent for PTSD is not warranted.  

The Veteran's PTSD was noted to be uniformly manifested by symptoms of depressed mood, anger and irritability, suspiciousness, chronic sleep impairment, mild memory loss, impaired concentration, avoidance of work or social settings, detachment and estrangement from others, and difficulty in establishing and maintaining effective work and social relationships.  In addition, the Veteran has reported frequent crying spells, incidents of road rage, distressing dreams and memories related to combat, intermittent anxiety, sleep problems in the form of weekly nightmares, and negative feelings about himself and the world around him.  

Based on the evidence of record described above, the Board finds that throughout the appeal, the Veteran's PTSD symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  His symptoms are consistent with a 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In other words, the preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 70 percent for the Veteran's PTSD have not been met at any point during the relevant appeal period.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As such, the Board finds that a 100 percent disability rating is not warranted at any time during the relevant appeal period.  38 C.F.R. §4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 100 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the Board finds that the evidence does not establish that during the appeal period, the Veteran's PTSD manifested in total occupational and social impairment.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning.  38 C.F.R. §4.126(a).  

The evidence of record reflects that the Veteran had additional symptomatology during part of the appeal period.  This included infrequent and brief panic attacks, auditory, olfactory non-persistent hallucinations, and obsessive/ritualistic behavior.  The additional symptomatology that existed throughout the entire appeal period included irritability, verbal or physical aggression, sleep difficulties, nightmares, re-experiencing, avoidance, isolation, impaired concentration and memory, and intrusive memories.  See Mauerhan, 16 Vet. App. 436 (2002).

With respect to the Veteran's contention that his PTSD symptoms have worsened over the last two years, the Board finds that this is outweighed by the clinical evidence of record.  Specifically there were symptoms that existed back in February 2010 that presented as much milder, or not at all, in the April 2016 VA examination.  He no longer presented with hallucinations, panic attacks, or symptoms of obsessive compulsive disorder.  

Despite the Veteran having a twelve-year marriage end due to his constant anger, he reported in the April 2016 examination that he was then in an eight year relationship that he described as "going good."  The Veteran reported continued contact with his eight children and reported residing with his mother and sister.  Throughout the appeal period, he has consistently avoided people and being in work settings, and has kept to himself and only spent time with his family or those members it the PTSD group.  

Although the Veteran did present with hallucinations and obsessive/ritualistic behavior during part of the appeal period, these symptoms are satisfied by a 70 percent disability rating and the most recent medical records of evidence indicate that he no longer suffers from hallucinations or obsessive behavior.  

All four VA examinations indicated that there has not been total occupational or social impairment due to PTSD signs or symptoms during any time during the appeal period.  The July 2010 VA examiner stated that there was reduced reliability and productivity due to PTSD symptoms and that the frequency and severity of PTSD symptoms would likely cause moderately severe to severe impairment in occupational functioning.  The March 2011 VA examiner stated that the PTSD symptoms resulted in deficiencies in the following areas: judgment, thinking, family relations, work, mood or school.  The July 2013 VA examiner stated that the Veteran's occupational and social impairment is reduced reliability and productivity.  The April 2016 VA examiner stated that the PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  All these VA examination reports reflect symptoms that more nearly approximate those associated with a 70 percent rating.  

The Board has considered the GAF scores assigned during the relevant appeal period.  A GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The GAF scores assigned to the Veteran's psychological profile of record, during the appeal period range between 49 and 54.  GAF scores between 41 and 50 represent serious symptoms and scores between 51 and 60 represent moderate symptoms.  Therefore, the GAF scores assigned to the Veteran's psychological profile during the relevant appeal period are consistent with a 70 percent disability rating.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran as well as the legal argument made in the Appellate Brief filed May 2017.  The Board understands his belief that his symptoms warrant a disability rating in excess of 70 percent.  However, the Board finds that the VA examinations, treatment records, and the assessment of the worsening of the symptoms the Veteran reported by the April 2016 VA examiner, outweigh the Veteran's contentions that his PTSD symptoms have worsened over the years and that his PTSD symptoms warrant an excess of 70 percent disability rating.  

Not only does the current disability rating account for the PTSD symptoms the Veteran has experienced throughout the appeal period, but some of his most severe symptoms have subsided.  

In this regard, the Board finds that the Veteran's symptoms since February 25, 2010, do not reflect total occupational and social impairment, even with consideration of some symptomatology thereof, because those symptoms are not shown to be of such severity as would more nearly approximate a 100 percent rating.  In light of the foregoing, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula.  

The Board has considered whether staged ratings are appropriate for the Veteran's PTSD during anytime during the appeal period; however, the Board finds that his symptomatology has most nearly approximated symptoms such as those exemplified by the 70 percent disability criteria since February 25, 2010.  Thus, staged ratings during any time during the appeal period are not warranted.

The Board finds that the Veteran's deficiencies must be "due to" symptoms listed for that rating level, "or others of similar severity, frequency and duration.  Vasquez-Claudio, 713 F.3d at 117.  Here, the symptoms noted during the VA examinations during the appeal period are of similar severity, frequency, and duration of those noted under the criteria for a 70 percent rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

As the preponderance of the evidence is against the claim for an increased disability rating in excess of 70 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD with depressive disorder, not otherwise specified, is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


